Case 6:21-cv-00024-SEH Document 3 Filed 09/09/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION
DUANE RONALD BELANUS, Cause No. CV-21-24-H-SEH
Plaintiff,

vs. ORDER

STATE OF MONTANA, MONTANA
ATTORNEY GENERAL, LEWIS
AND CLARK COUNTY,

 

Respondents.

 

Plaintiff Duane Ronald Belanus (“Belanus”) filed a proposed Complaint on
March 24, 2021, alleging numerous constitutional violations arising from his state
court proceedings. !

I. Background

Belanus is currently incarcerated at the Montana State Prison,” he has an
active federal habeas petition pending under 28 U.S.C. § 2254,3 and has been
designated a vexatious litigant by the Montana First Judicial District Court and the

Montana Supreme Court.*

 

| See generally Doc. 1.
2 Doc. | at 3.

3 See Belanus v. Kirkegard, et al., Cause No. CV-16-104-H-DLC-JTJ, Pet. (filed Nov. 18, 2016).
4 Belanus v. Kirkegard, et al., Cause No. CV-16-104-H-DLC-JTJ, Or. at 7 (filed July 8, 2021).
Case 6:21-cv-00024-SEH Document3 Filed 09/09/21 Page 2 of3

II. Discussion

The Court has conducted the required preliminary screening;> has
determined that Belanus’s efforts constitute a de facto appeal and request for
review of the outcomes of previous state court proceedings, whether made by the
Montana First Judicial District Court, the Montana Supreme Court, or the Sentence
Review Division of the Montana Supreme Court; and that the appeal and review
sought are jurisdictionally barred by the Rooker-Feldman doctrine.®

For Belanus to challenge potential procedural hurdles that may arise in his
pending Habeas case or any determination as to whether he is entitled to relief, he
must do so in a separate proceeding. He may not rely on the Complaint filed in this

case.

 

5 See 28 U.S.C. § 1915(a); see also 28 U.S.C. § 1915A(b)(1), (2).

6 Under the Rooker-Feldman doctrine, “‘a losing party in state court is barred from seeking what
in substance would be appellate review of the state judgment in a United States District Court,
based on the losing party’s claim that the state judgment itself violates the loser’s federal
tights.’” Bennett v. Yoshina, 140 F. 3d 1218, 1223 (9th Cir. 1998) (quoting Johnson v.
DeGrandy, 512 U.S. 997, 1005-06 (1994)); see also Kougasian v. TMSL, Inc., 359 F. 3d 1136,
1139 (9th Cir. 2004). Rooker-Feldman also applies to Belanus’s challenge to the state courts’
orders designating him a vexatious litigant. See, e.g., Bashkin v. Hickman, 411 F. App’x 998, 999
(9th Cir. 2011) (finding the Rooker-Feldman barred Bashkin’s challenge to the state vexatious
litigant order and any other state court orders and judgments, because the action constituted a
“forbidden de facto appeal” of state court judgments and raised constitutional claims that were
“inextricably intertwined” with the prior state court judgments); see also Earls v. Cantil-
Sakauye, 745 F. App’x 696, 697 (9th Cir. 2018).

-2-
Case 6:21-cv-00024-SEH Document 3 Filed 09/09/21 Page 3 of 3

ORDERED:

1. This matter is DISMISSED with prejudice for lack of subject matter
jurisdiction.

2. The Clerk of Court is directed to close this matter and enter judgment
pursuant to Fed. R. Civ. P. 58.

3. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Fed. R. App. P. 24(a)(3)(A) that any appeal of this decision

would not be taken in good faith.

DATED this th. of September, 2021.

am E. Haddon
United States District Judge
